DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/683,740 (11/14/19) filed 08/12/21.
Allowable Subject Matter
Claims 1 - 16 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Panno, Reg. No. 68,513 on Wednesday, August 25, 2021.
EXAMINER'S AMENDMENT	
The application has been amended as follows:  Please amend claim 1.  
1.	(Currently Amended) A method of modifying access of a device associated with a user to electronic financial transaction functionality in response to an event, comprising:
	determining, by a server, an area affected by the event;
	configuring, by the server, a geofence defining the area;
	identifying, by the server within the area, an account providing access to electronic financial transaction functionality, the identifying including identifying a match between a location within the geofence defining the area and at least one of a detected location of [[a]] the device associated with [[a]] the user, an address associated with the account, and a last known interaction between the user and a location servicing the account;

	after determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, identifying, by the server, a pending transaction attempt by the device associated with the user, the pending transaction attempt requiring access by the device associated with the user to the electronic financial transaction functionality at the server;
	in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, requesting, by the server, authentication of the user and confirmation of the pending transaction from the device associated with the user through a network;
	receiving, by the server, data authenticating the user and the confirmation from the device associated with the user through the network; and
	in response to receiving the confirmation, permitting, by the server, the pending transaction to be processed, the permitting comprising enabling electronic financial transaction functionality for the account at the server that is accessible to the device associated with the user. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (08/12/21), pgs.9 - 12 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, applicant’s claimed invention provides a “practical application”.  The combination of elements including the server/ client (i.e., a device associated with a user) environment, and engagement between the devices over a network; the server’s 
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (08/12/21), pgs. 13 - 14 which discusses why the claimed invention is patentably distinct from the closest prior art of record noted below.
Nair, US Pub. No. 2019/0347431.
Shah, US Pub. No. 2013/0091042 is relevant because it describes geographical location-based security.  Shah does not address all of the particular attributes of the 
With respect to the non patent literature reference listed below:
Szczytowski P. (2015) Geo-fencing Based Disaster Management Service. In: Koch F., Meneguzzi F., Lakkaraju K. (eds) Agent Technology for Intelligent Mobile Services and Smart Societies. AVSA 2014, CARE 2014. Communications in Computer and Information Science, vol 498. Springer, Berlin, Heidelberg (hereinafter Szczytowski)
Szczytowski is relevant to the use geo-fencing technology in disaster management.  Szczytowski does not address all of the particular attributes of the claimed invention however, such as providing a server operating in network centric environment with a device associated with a user.  The server configures a geofence for an area affected by an event (e.g., natural disaster); determines that at least one of the 
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692


/SARA C HAMILTON/Primary Examiner, Art Unit 3692